                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

PROF-2014-S2 Legal Title Trust, II, by U.S.        CIVIL ACTION NO: 2:19-cv-00220-DBH
Bank National Association, as Legal Title
Trustee
            Plaintiff

                       vs.                         RE:
                                                   56 Ballpark Drive, Portland, ME 04103

Dodi S. Sidelinger                                 Mortgage:
                                                   June 5, 2006
                                                   Book 24045, Page 203

              Defendant
First Tennessee Bank f/k/a First Horizon
Home Loan Corporation
Dennis Carey
Tygdon, LLC

                Parties-In-Interest

                                  MOTION TO WITHDRAW
       NOW COMES the undersigned and hereby moves to withdraw as counsel for Plaintiff,

PROF-2014-S2 Legal Title Trust, II, by U.S. Bank National Association, as Legal Title Trustee in the

above entitled action. As grounds therefore, the undersigned states that the law firm of Doonan,

Graves, and Longoria, LLC is no longer representing said Plaintiff and is therefore requesting that

they be removed as Counsel.

                                                      Respectfully Submitted,

Dated: May 18, 2020                                    /s/Reneau J. Longoria, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.com
                                 CERTIFICATE OF SERVICE

       I, Reneau J. Longoria, Esq. hereby certify that on this the 18th day of May, 2020 I served a

copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:


                                                      /s/Reneau J. Longoria, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com


J. Scott Logan, Esq.
75 Pearl Street
Suite 212
Portland, ME 04101

Tygdon, LLC
c/o Maurice Schmir
46 Elaines Way
Eliot, ME 03903

Stephean C. Chute, Esq.
Four Ottawa Road
Cape Elizabeth, ME 04107

First Tennessee Bank, N.A. f/k/a
First Horizon Home Loan Corporation
3451 Prescott Street
Memphis, TN 38118

Andrew J. Schaefer, Esq.
BENDETT & MCHUGH, P.C.
30 Danforth Street, Suite 103
Portland, ME 04101
